DETAILED ACTION
This office action is response to 05/19/2022. Claims 1-11 and 13-18 are amended. Claims 12 and 19 cancelled. Claims 1-11 and 13-18 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 6-8 in Remarks, filed 12/04/2014, with respect to claims 1-11 and 13-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Andreasson (EP 2919150 A1)  in view of Kogan (US 2005/0002530 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-11 and 13-18 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 14, the prior art of record, specifically Andreasson (EP 2919150 A1) teaches a voiding collisions with persons and physical objects when operating a vehicle, comprising a vehicle equipped with sensor, characterized in that persons and physical objects are equipped with a reflective device, and comprising the following steps:(a) illuminating an area, detecting, in a calculating device arranged on the vehicle, persons or physical objects equipped with the reflective device through comparison of the first image and the second image, determining, in a calculating device arranged on the vehicle, whether the detected objects are persons or physical objects, communicating information about detected physical objects (Fig. 2, 5, para 021, sensor system 3, camera 116, Fig. 5, para 027, lines 32- 35,image processing in the calculating device, para 037, lines 44-50, physical object and persons calculated and detected from camera 116, col. 14, lines 1-4, identify objects and persons at risk).
Prior art of record, Kogan (US 2005/0002530 A1) teaches a security method and system for the detection and/or control of unauthorized persons among a large number of freely moving authorized persons within a controlled restricted zone, incorporating an infrastructure of control points, electronic means borne by the authorized persons, communication between electronic means and said control points, and allowing the interception of unauthorized persons by security authorities (para 017, systems have been developed in order to alert security authorities upon the entrance of a person into a restricted zone, para 024, alert message being transmitted to security authorities for each human which has been classified as unauthorized, allowing in such a way for an immediate intervention and a possible interception of the unauthorized humans).
However, the prior arts of record fail to teach, make obvious, or suggest, a worksite classification system for a work vehicle for classifying persons at a worksite, the worksite classification system comprising: a sensor system configured to capture images of persons located at the worksite;  determine identity of the persons based on identifying characteristics associated with the persons; determine if the persons have authorization access to enter to operational zones based on identity of persons and associated access level;  
wherein  generate a control signal to modify a vehicle parameter of the work vehicle or an implement coupled to the work vehicle when persons without authorization access enters the one or more operational zones, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-11 and 13-18 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRZA ALAM whose telephone number is (469) 295-9286.  The examiner can normally be reached on 8:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689